Citation Nr: 1129659	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 and from January 1991 to March 1991.  In addition, between May 1970 and January 1991, he had subsequent periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the Veteran's claim for service connection for a skin disorder.  

In December 2006, the Board found that new and material evidence had been submitted to reopen a claim of service connection for a skin disorder.  In addition, the Board remanded the issue on the merits for further evidentiary development. 

In February 2010, the Board again remanded the claim to obtain an adequate VA examination and opinion.  The requested development was completed, and the remand orders were substantially complied with.  The case was since returned to the Board for further appellate action.  


FINDINGS OF FACT

1. In light of a favorable determination, development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2. With the exception of a notation on the Veteran's March 1966 entrance examination of occasional "blackheads and boils" on the face, a skin disorder was first noted during the Veteran's first period of active duty in a November 1967 service treatment record.

3. The Veteran was treated on multiple occasions for chronic skin problems during his first period of active duty, and manifested symptoms such as itchy and patchy breakouts with pruritic vesicles and pigmented pustular and exfoliative lesions on the arms, legs, trunk, and face.

4. Following discharge, the Veteran received treatment for chronic skin problems manifested by symptoms of wide spread rash with first degree plaque and second degree scaling with secondary infection, hyperpigmentation, erythema, raised lesions at the hair follicle, and pruritic papulovesicular eruptions of the arms, legs, trunk, and face.

5. October 2009 and April 2010 VA opinions state that although the date of onset of the Veteran's skin condition is unclear, the record shows the onset dated in 1968 and the diagnosed skin disorders during service may be of the same or similar etiology or cause as the current diagnosed skin disorder.   

6. Giving the Veteran the benefit of the doubt, the Board finds that a chronic recurring skin disorder had onset during service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, service connection for a chronic skin disorder is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for a skin disorder, the Board finds that no discussion of VCAA compliance is necessary at this time.
Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

At the outset, the Board notes that in this case, the Veteran had ACDUTRA for 10 days in July 1971, from July 3 to August 31, 1972, from July 22 to August 4, 1973, from July 27 to August 10, 1974, and from July 26 to August 8, 1975 in the United States Marine Corps Reserves.  As the claimed disability is an disorder, service connection may potentially be granted based upon a disorder incurred or aggravated during ACDUTRA.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his current skin disorder began during military service and has persisted to the present time.  Accordingly, he asserts that he is entitled to service connection for the claimed disability.  

Turning to the evidence, the Veteran's service treatment records show he underwent an entrance examination in March 1966.  A past history of boils and blackheads on the face was noted, however, upon physical examination, the Veteran's skin and lymphatics were normal.  

Throughout the Veteran's first period of active duty service, treatment records reflect numerous consultations regarding rashes and lesions on his skin.  Specifically, in November 1967, the Veteran was treated on two separate occasions for a three week history of small bumps on the trunk and extremities that became vesicular and extremely pruritic with intensive itching and drainage.  Papulovesicular eruptions were predominately on the extremities.  Significantly, the Veteran denied any history of a similar rash.  The diagnostic impression was a rash of questionable etiology.  In December 1967, the Veteran was treated for dermatitis.  In February 1968, the Veteran sought treatment for a rash on the legs which reportedly appeared two months prior.  A physical examination was significant for pigmented and pustular lesions and he was diagnosed with folliculitis.  A subsequent follow-up culture and examination revealed new dermatitis with a secondary micrococci bacterial infection.  In April 1969, the Veteran sought treatment for a shaving rash.  In August 1969, the Veteran was treated for an erythematous papular rash of the genitals which was diagnosed as monilia.  An April 1970 discharge examination shows that the Veteran denied a past medical history of skin diseases and his skin and lymphatics were normal upon physical examination.  

In January 1972, a Marine Corps Ready Reserves treatment record shows that the Veteran sought treatment for an inflamed pustule on the right shin.  Significantly, it was noted that the Veteran developed folliculitis while on active duty which appeared to have returned.  He was diagnosed with reoccurring folliculitis of the right leg.

From January 1972 to July 1985, the Veteran underwent numerous reenlistment, discharge, annual, and quadrennial examinations in the Marine Corps Reserves, some of which were positive for a past medical history of skin diseases, and other that were not.  None of the associated physical examination reports indicate that any skin conditions were active upon physical examination.  

In November 1988, the Veteran underwent an Army Reserves enlistment examination.  On that occasion, he denied a past medical history of skin disease and his skin and lymphatics were normal upon examination.

In regards to the Veteran's second period of active duty service, a January 1991 active duty examination report of medical history shows that the Veteran indicated that he was unsure whether he had a past medical history of skin disease.  The associated report of examination noted pseudofolliculitis barbae without a history of allergies.  In February 1991, the Veteran was treated for a rash on the arms and legs.  A physical examination was significant for vesicles all over the body with itching and dermatitis on the right leg.  In March 1991, a demobilization examination report of medical history was significant for skin diseases.  Specifically, the Veteran reported a history of pseudofolliculitis which he described as an intermittent rash with cold showers.  Upon physical examination, the Veteran's skin and lymphatics were normal.

In August 1991, a Reserves treatment record notes that the Veteran's pseudofolliculitis which he was diagnosed with during his service in the Navy 
had reappeared.  

In November 1992, the Veteran underwent an "Over 40" physical examination.  His past medical history was significant for skin diseases, however, the associated report of medical examination indicated that the skin and lymphatics were normal.

In July 1993, post-service VA treatment records show that the Veteran sought treatment for an alteration in skin integrity.  Upon physical examination, a severely itchy and painful rash was noted on the right and left calves.  The Veteran reported that the rash sometimes broke out in relation to stress.  He was diagnosed with eczema.  In October 1993, it was noted that the July rash had worsened and became a widespread rash of the bilateral lower extremities with first degree plaque, second degree scaling, hyperpigmentation, and erythema.  It was noted that a prior episode occurred 15 years earlier which resolved.  The Veteran was diagnosed with dermatitis with a secondary infection.  

In 1994, a January VA treatment record shows that the Veteran had a rash on the upper and lower extremities and his trunk.  The probable diagnosis was eczema.  In July, the Veteran underwent a VA examination.  He reported that a skin rash initially occurred in 1968.  Upon physical examination, there was discoloration with hyperpigmentation on the arms, legs, back, and chest, which were reportedly related to areas that developed a rash.  The examiner stated that while there is a history of rashes, the etiology could not be fully determined because the rash was not active upon examination.  The examiner did state, however, that a review of the record was suggestive of eczema.  In August, it was noted that the Veteran had a long history of vesicular lesions on his legs and feet which were starting to flare up again.  Upon physical examination, there were several raised lesions at the center hair follicle.  He was diagnosed with folliculitis.  In October, the Veteran was treated for eczema of the hands and feet.  

In June 1996 and January 1999, the Veteran sought treatment for an eczemous lesion of the left lower extremity.

In April 1999, the Veteran underwent a VA QTC examination.  He reported the onset of his skin disorder to be in 1968 or 1969.  Upon physical examination, there was no current outbreak, however there were areas of hyperpigmented patches which were reportedly remnants of prior outbreaks.  The Veteran was diagnosed with a history of a skin condition of an intermittent basis.

In April 2000, the Veteran presented for treatment due to pruritic papulovesicular eruptions on the arms and legs.  A biopsy of the skin revealed a diagnosis of spongiotic dermatitis consistent with eczema.

In 2002, the Veteran sought treatment in February and May due to diffuse xerosis and scaling on the body and xerosis and lichenification on the ankles.  On both occasions he was diagnosed with atopic dermatitis.  In September, the Veteran sought treatment for hyperpigmented and lichenified patches and plaques with scales.  On that occasion he was diagnosed with eczema.

In August and December 2003, the Veteran sought treatment for a fine papules rash on the legs, stomach, and arms with areas of post-inflammatory hyperpigmentation.  In August, a allergy patch test was positive for formaldehyde.  In December, the lower legs had vesicles, possibly secondary to a variant of dyshidrosis and atopy.  There are no further dermatology treatment reports of record.

In September 2009, the Veteran underwent a VA dermatological examination.  It was noted that he was last treated at the VA for a skin disorder in 2004.  Upon physical examination, hyperpigmented scaly lesions on the legs and trunk were present, and multiple lesions were draining clear fluid.  He was diagnosed with nummular and dyshidrotic eczema.  An associated October 2009 VA medical opinion pertaining to the nature and etiology of the Veteran's skin condition stated that atopic dermatitis is often a chronic and relapsing condition that will sometimes clear, come and go, or may always be present.  In regards to the Veteran, he stated that the Veteran's medical history and the September 2009 VA examination, in conjunction with other ailments such as hay fever, are consistent with atopic and nummular eczema.  As of the onset of the Veteran's skin condition, the examiner stated that a rash was noted in the Veteran's service treatment records which apparently cleared prior to discharge.  He stated that the rash noted during service may very well have been atopic dermatitis or perhaps contact dermatitis and it may have been of the same or similar etiology or cause as his current rash.  However, the examiner opined that the Veteran's military service did not generate or cause the rash treated after service (i.e., the Veteran was very likely to have developed the current rash "irregardless" of military service.).

In accordance with the February 2010 remand directives, the Veteran was afforded a further VA examination in April 2010 to specifically address whether any current skin disorder at least as likely as not had its onset during service.  The examiner was further advised that is irrelevant whether any current skin disorder would have developed regardless of the Veteran's military service.  Following a review of the claims folder and an April 2010 physical examination report, the examiner stated that the onset of the Veteran's skin condition was uncertain by history, however, a past treatment record reported its onset in 1968.  In addition, the Veteran reported an onset 40 years prior to this examination.  The examiner stated that generally, as in the Veteran's case, chronic dermatitis often occurs in people who themselves or their family have/has current or historic allergies, hay fever, or asthma.  In addition, he stated that dermatitis can be an acute condition that clears on its own, a chronic recurrent condition, or it may always be present.   He further noted the Veteran's past medical history is significant for hay fever, allergic sinusitis, and a positive patch test for formaldehyde.  Upon physical examination, there were scaly papules and patches on the Veteran's trunk and legs which were consistent with atopic eczema with elements of prurigo nodularis and folliculitis.  In light of the above, the examiner again stated that while the rash noted during service may be of the same or similar etiology or cause as the current rash, it is unlikely that the rash is related to the Veteran's military service.  The examiner did not specifically state whether it was at least as likely as not that the Veteran's currently diagnosed skin condition had its onset during service.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, resolving all doubt in the Veteran's favor, the Board finds that service connection for a skin disorder is warranted.  Although there is speculation as to whether the Veteran had a preexisting or congenital skin disorder prior to service, the March 1966 induction examination did not note the presence or objective evidence of a skin disorder at that time.  Moreover, at the time of the March 1966 induction examination, the Veteran described a skin condition of "boils and blackheads" limited to the facial area.  In addition, each VA examiner in this case, as well as the Veteran himself, dated the onset of the current skin disorder during the Veteran's first period of active duty service, which is further supported by the medical evidence of record.  

Although the VA examiner stated in the September 2009 and April 2010 VA opinions that the Veteran likely would have developed the current skin disorder "irregardless" of military service, the Board notes that the law does not make such a distinction.  Indeed, establishing service connection only requires that the current disorder be incurred in or aggravated by active duty service which the examiner did not specifically address.  38 U.S.C.A. § 1110, 38 C.F.R. 3.303.  However, he did indicate that the medical evidence of record dated the onset of the Veteran's current skin disorder during active service in 1968.

Moreover, although the examiner's April 2010 opinion stated that it is unlikely that the Veteran's current skin disorder is related to his military service, to the contrary, he did state in both opinions that the Veteran's current skin disorder may be of the same or similar cause or etiology of the skin disorder noted during active service.  Accordingly, the Board notes that pursuant to 38 C.F.R. 3.304(b), with a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  Given the multiple instances of rashes noted in service, it appears that a chronic disorder was present.  Here, the medical evidence does not show that the Veteran's current skin disorder is clearly attributed to intercurrent causes.  

Finally, the Veteran's lay assertion that his current skin disorder was caused by or incurred in active military service must be afforded some weight because it supports the conclusion of the April 1999 QTC examiner and numerous prior treatment records that described the skin condition for which the Veteran was seeking treatment as one that either began during the Veteran's first period of active service or as a recurrence of the skin condition treated during service.  38 C.F.R. § 3.159.  Jandreau, supra. 

After considering all the evidence of record, including the Veteran's lay statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a skin disorder will be granted. 


ORDER

Entitlement to service connection for a skin disorder is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


